 


115 HRES 111 RH: Of inquiry directing the Attorney General to transmit certain documents to the House of Representatives relating to the financial practices of the President.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
House Calendar No. 18
115th CONGRESS
1st Session
H. RES. 111
[Report No. 115–28]
IN THE HOUSE OF REPRESENTATIVES

February 9, 2017
Mr. Nadler submitted the following resolution; which was referred to the Committee on the Judiciary


March 8, 2017
Additional sponsors: Ms. Lee, Ms. Kaptur, Mr. Cicilline, Ms. Velázquez, Mr. Blumenauer, Ms. Jackson Lee, Ms. Speier, Mr. Sarbanes, Mr. Johnson of Georgia, Mr. Cohen, Ms. Shea-Porter, Mr. Kennedy, Mr. Pocan, Mr. Pallone, Ms. Clark of Massachusetts, Mr. Capuano, Mr. Espaillat, Mr. Beyer, Ms. DeGette, Mr. Gutiérrez, Mr. Perlmutter, Mr. Quigley, Mr. McGovern, Ms. Eshoo, Mr. Ted Lieu of California, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Mr. Foster, Mr. Doggett, Ms. Bonamici, Ms. Jayapal, Ms. Schakowsky, Mr. Lynch, Mrs. Lowey, Ms. McCollum, Mr. Smith of Washington, Mr. DeFazio, Mrs. Watson Coleman, Mr. Cárdenas, Ms. Slaughter, Mr. Peters, Mr. Walz, Mr. Courtney, Mr. Deutch, Mr. DeSaulnier, Mr. Vargas, Ms. Meng, Mr. Lowenthal, Mr. Lewis of Georgia, Ms. Moore, Mr. Gallego, Mr. Tonko, Mrs. Lawrence, Mr. Serrano, Mr. Larsen of Washington, Mr. Schneider, Ms. Tsongas, Mr. Panetta, Mr. Garamendi, Mr. Conyers, Mr. Price of North Carolina, Mr. Aguilar, Mr. Raskin, Mrs. Davis of California, Mr. Jeffries, Mr. Swalwell of California, Ms. Maxine Waters of California, Mr. Engel, Mr. Thompson of Mississippi, Mr. Clay, Mr. Neal, Mr. Polis, Mr. Huffman, Ms. Bass, Mr. Richmond, Mr. Evans, Mr. Brady of Pennsylvania, Mr. Meeks, Mr. Crowley, Mr. Thompson of California, Mr. Yarmuth, Mr. Sean Patrick Maloney of New York, Mr. Brendan F. Boyle of Pennsylvania, Mr. Soto, Mr. Himes, Ms. Lofgren, Mr. Keating, Mr. Brown of Maryland, Mr. Suozzi, Mr. Ruppersberger, Mr. Schiff, Mr. Scott of Virginia, Mr. Crist, Mr. Welch, Mr. Kilmer, Ms. DeLauro, Ms. DelBene, Mr. Connolly, Mr. Grijalva, Mr. Khanna, Mr. Lipinski, Mr. Higgins of New York, Mr. Schrader, Mr. Ben Ray Luján of New Mexico, Ms. Matsui, Mr. Rush, Ms. Gabbard, Mr. Loebsack, Mr. Michael F. Doyle of Pennsylvania, Ms. Adams, Mr. Langevin, Mr. McNerney, Ms. Sánchez, Mr. Hastings, Mr. Butterfield, Ms. Frankel of Florida, Ms. Judy Chu of California, Mr. Sires, Mr. Norcross, Mr. Pascrell, Mr. Payne, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sherman, Mr. Levin, Mr. Carbajal, Ms. Titus, Mr. Carson of Indiana, Mr. Delaney, Ms. Esty, Mr. Moulton, Mr. Kind, Miss Rice of New York, Mr. Gene Green of Texas, Ms. Pingree, Mrs. Napolitano, Ms. Brownley of California, Ms. Blunt Rochester, Mr. Krishnamoorthi, Mr. Larson of Connecticut, Ms. Roybal-Allard, Mrs. Dingell, and Mr. Gottheimer


March 8, 2017
Reported adversely with an amendment, referred to the House Calendar and ordered to be printed
Strike out all after the resolving clause and insert the part printed in italic 

RESOLUTION
Of inquiry directing the Attorney General to transmit certain documents to the House of Representatives relating to the financial practices of the President.
 
 
That the Attorney General of the United States is directed to transmit, to the extent that such information is in the possession of the Attorney General, (in a manner appropriate to classified information, if the Attorney General determines appropriate) to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication of the Department of Justice, including the Office of Legal Counsel, or any portion of any such communication, that refers or relates to— (1)any criminal or counterintelligence investigation targeting President Donald J. Trump, National Security Advisor Michael Flynn, Paul Manafort, Carter Page, Roger Stone, or any employee of the Executive Office of the President; 
(2)any investment by any foreign government or agent of a foreign government in any entity owned in whole or in part by President Donald J. Trump;  (3)President Trump’s proposal to maintain an interest in his business holdings, while turning over day-to-day operation of those interests to his sons Donald J. Trump, Jr., and Eric Trump; 
(4)President Trump’s plan to donate the profits of any foreign governments’ use of his hotels to the United States Treasury, including the decision to exclude other payments by foreign governments to any other business holdings of the Trump Organization from that arrangement;  (5)the Foreign Emoluments Clause (U.S. Constitution, Article I, § 9, Clause 8) as it may pertain to President Donald J. Trump or any employee of the Executive Office of the President; and 
(6)any of the following Federal statutes governing conflicts of interest as they may pertain to President Donald J. Trump or any employee of the Executive Office of the President: (A)The Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.). 
(B)Section 3110 of title 5, United States Code (concerning employment of relatives).  (C)Section 7342 of title 5, United States Code (concerning receipt and disposition of foreign gifts). 
(D)Section 7352 of title 5, United States Code (concerning gifts to Federal employees).  (E)Section 201 of title 18, United States Code (prohibiting bribery of public officials). 
(F)Section 208 of title 18, United States Code (prohibiting participation by government officials in matters affecting their personal financial interest).  (G)Section 211 of title 18, United States Code (prohibiting acceptance or solicitation to obtain appointive public office). 
(H)Section 219 of title 18, United States Code (prohibiting Federal officers and employees from acting as agents of foreign principals).  (I)Section 1905 of title 18, United States Code (prohibiting disclosure of confidential information). 


That the Attorney General of the United States is directed to transmit, to the extent that such information is in the possession of the Attorney General, (in a manner appropriate to classified information, if the Attorney General determines appropriate) to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication of the Department of Justice, including the Office of Legal Counsel, or any portion of any such communication, that refers or relates to— (1)any criminal or counterintelligence investigation targeting President Donald J. Trump, National Security Advisor Michael Flynn, Paul Manafort, Carter Page, Roger Stone, or any employee of the Executive Office of the President;
(2)any investment by any foreign government or agent of a foreign government in any entity owned in whole or in part by President Donald J. Trump; (3)President Trump’s proposal to maintain an interest in his business holdings, while turning over day-to-day operation of those interests to his sons Donald J. Trump, Jr., and Eric Trump;
(4)President Trump’s plan to donate the profits of any foreign governments’ use of his hotels to the United States Treasury, including the decision to exclude other payments by foreign governments to any other business holdings of the Trump Organization from that arrangement; (5)the Foreign Emoluments Clause (U.S. Const. art. I, §9, cl. 8) as it may pertain to President Donald J. Trump or any employee of the Executive Office of the President; and
(6)any of the following Federal statutes governing conflicts of interest as they may pertain to President Donald J. Trump or any employee of the Executive Office of the President: (A)The Ethics in Government Act of 1978 (5 U.S.C. app. 101 et seq.).
(B)Section 3110 of title 5, United States Code (concerning employment of relatives). (C)Section 7342 of title 5, United States Code (concerning receipt and disposition of foreign gifts).
(D)Section 7353 of title 5, United States Code (concerning gifts to federal employees). (E)Section 201 of title 18, United States Code (prohibiting bribery of public officials).
(F)Section 208 of title 18, United States Code (prohibiting participation by government officials in matters affecting their personal financial interest). (G)Section 211 of title 18, United States Code (prohibiting acceptance or solicitation to obtain appointive public office).
(H)Section 219 of title 18, United States Code (prohibiting federal officers and employees from acting as agents of foreign principals). (I)Section 1905 of title 18, United States Code (prohibiting disclosure of confidential information).


March 8, 2017
Referred to the House Calendar and ordered to be printed
